Case 1:15-cv-08725-GBD-RWL Document 251-12 Filed 09/13/19 Page 1 of 13




                   E[KLELW /
     Case 1:15-cv-08725-GBD-RWL Document 251-12 Filed 09/13/19 Page 2 of 13


                                                                         Page 1
 1

 2           IN THE UNITED STATES DISTRICT COURT
 3         FOR THE SOUTHERN DISTRICT OF NEW YORK
 4

 5   UMB BANK, N.A., as Trustee, )
                                                )
 6                     Plaintiff,               ) No. 1:15-CV-08725
                                                ) (GBD)(RWL)
 7                 vs.                          )
                                                )
 8   SANOFI,                                    )
                                                )
 9                     Defendant.               )
     ----------------------------)
10

11

12

13

14

15

16     VIDEOTAPED DEPOSITION OF JANICE A. PHILLIPS
17                       New York, New York
18                   Thursday, March 21, 2019
19

20

21

22

23   Reported by:
24   KRISTIN KOCH, RPR, RMR, CRR
25   JOB NO. 156495

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 251-12 Filed 09/13/19 Page 3 of 13


                                                                       Page 102
 1                            J. Phillips
 2   these reports that you had a complete and
 3   thorough understanding of the operations that
 4   allowed you to provide the findings in your
 5   report?
 6         A.      I would represent that what I had
 7   written in the report was based on the
 8   information that I had received during the due
 9   diligence.
10         Q.      Okay.      And that's a caveat of some
11   sort, right, because you don't have access to
12   perfect information in due diligence; right?
13         A.      Correct.
14         Q.      Okay.      Now, I know that you speak
15   about potential supply shortages in paragraphs
16   59 to 61 of your report, which we will get to a
17   little later, but were there any other points
18   in your career when you faced a supply shortage
19   for a product?
20         A.      No.
21         Q.      Okay.      At any point in your career
22   were you responsible for a -- the manufacturing
23   of a product at a facility that was subject to
24   an ongoing FDA Consent Decree?
25         A.      No.

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 251-12 Filed 09/13/19 Page 4 of 13


                                                                        Page 271
 1                            J. Phillips
 2                 Now, you also say that the supply
 3   issues were markedly improved in 2012 as a
 4   result of these initiatives; right?
 5         A.      I'm not sure that I said that.                   I
 6   think that they said that.
 7         Q.      Well, I am just saying that you say
 8   it in your report.
 9         A.      Correct.
10         Q.      Okay.      By how much?
11         A.      They never indicated in any of their
12   documents.      It was a qualitative statement.
13         Q.      Okay.      So you didn't independently
14   measure them, did you?
15         A.      I made some attempt when the
16   information was available in order to be able
17   to determine that.
18         Q.      But did you actually reach a
19   conclusion as to quantitatively how much it
20   improved?
21         A.      No, I didn't, because I didn't have
22   the data available to me to do that.
23         Q.      Okay.      So how can you state at the
24   beginning of this paragraph that had Sanofi
25   taken initiative as early as possible, the

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 251-12 Filed 09/13/19 Page 5 of 13


                                                                       Page 272
 1                            J. Phillips
 2   Production Milestone would have been met?
 3         A.      This is a simple movement of the
 4   timeline.     They took initiatives in the --
 5   no -- no earlier than the beginning of the
 6   third quarter of 2011, okay, and they started
 7   to see improvement in the latter portion of
 8   2011 that resulted in essentially achievement
 9   of their Production Milestones in first quarter
10   of 2012.     If you had moved that all back at
11   least one quarter and possibly a little bit
12   more than that, you could have achieved those
13   Production Milestones within 2011.
14         Q.      You just said you didn't quant --
15   you didn't quantify the improvement in 2012, so
16   how do you know that the Production Milestones
17   were met in 2012?
18         A.      I believe that I referenced a
19   document that said that they had met the
20   production targets by simply tallying up the
21   vial equivalents of Cerezyme and Fabrazyme that
22   they had produced by the end of the third --
23   first quarter of 2012.              So if I misspoke by
24   saying I didn't do a quantitative analysis, I
25   did have access to Fabrazyme and Cerezyme Excel

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 251-12 Filed 09/13/19 Page 6 of 13


                                                                       Page 274
 1                             J. Phillips
 2                 MR. GILMAN:            Objection.
 3         A.      So I would have to go back to my --
 4   I would have to go back through my notes, okay,
 5   and check the exact -- where I was pinpointing
 6   the exact timeline, because -- so let's -- so
 7   no actions actually occurred of any substance
 8   until Bill Aitchison arrived on site at
 9   Genzyme.     His actions seemed to have been
10   started, and I say "seemed to," because this is
11   a deduction from the documents, seemed to --
12   after he received an initial -- he received his
13   initial updates from Genzyme personnel, seemed
14   to have been started in the August, September
15   time frame.      Four months backwards from
16   September would have moved some of those
17   actions, specifically the quality -- the
18   attention to the deviation closure, okay, would
19   have moved some of that back to a time frame
20   that would have been after the closure of the
21   merger.
22         Q.      Okay.       Is it your opinion that if
23   these actions started on April 1st, 2011, that
24   the Production Milestone would have been met?
25         A.      Yes.

                          TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 251-12 Filed 09/13/19 Page 7 of 13


                                                                         Page 275
 1                            J. Phillips
 2         Q.      What is your basis for that?
 3         A.      It's the analysis of the data that I
 4   had on vial equivalents that were released over
 5   the period of time from the beginning of
 6   January 2011 through the third -- first quarter
 7   of 2012.
 8         Q.      But that assumes that Bill Aitchison
 9   would have been initiating all of these actions
10   on April 1st; correct?
11                 MR. GILMAN:           Objection.
12         A.      The -- so -- so the effect of the --
13   so Bill -- Bill Aitchison started a series of
14   conversations and activities that resulted in a
15   set of actions that appeared to have been --
16   started to take place around the September time
17   frame, okay, that were already starting to
18   have, from the documentation, already starting
19   to have impact by the end of 2011.                        If Bill
20   Aitchison had started his conversations back in
21   April, those same actions would have
22   occurred -- might -- might have had impact --
23   would have had impact four -- four months
24   earlier.     Now, meeting the CVR was not just --
25   not just the issue of the clearly identifiable

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 251-12 Filed 09/13/19 Page 8 of 13


                                                                       Page 287
 1                            J. Phillips
 2   through that process; right?
 3         A.      That's correct.
 4         Q.      Okay.      Did you analyze what the
 5   process would look like for each of these
 6   changes?
 7         A.      I did not -- I did not do that
 8   detailed analysis of -- because, as I said, all
 9   right, I was dealing with the technical aspects
10   of the process, okay, and not the other aspects
11   of any one of these activities that would
12   relate to regulatory issues.
13         Q.      Okay.      So how can you claim that
14   these would be -- how can you claim that these
15   would result in an increase in vial equivalent
16   releases by December 31st, 2011, if you haven't
17   conducted that analysis?
18         A.      From a technical perspective, these
19   would have ended up producing a number -- if
20   they could have been implemented in a
21   satisfactory time frame, these would have
22   resulted in that increase in vials.
23         Q.      But that's an assumption, isn't it,
24   if they could have been implemented in a
25   satisfactory time frame?

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 251-12 Filed 09/13/19 Page 9 of 13


                                                                       Page 288
 1                            J. Phillips
 2         A.      But I am asked only for a technical
 3   opinion.
 4         Q.      Okay.      But you need that assumption
 5   in order to reach the conclusion that they
 6   would have had a beneficial impact on releases
 7   by December 31st, 2011, don't you?
 8         A.      You need the detailed analysis that
 9   considers all of the aspects of what it takes
10   to finish any of these activities.
11         Q.      That wasn't my question.
12                 My question is don't you need to
13   know how long a regulatory filing would take to
14   receive approval in order to reach the
15   conclusion that these would have a beneficial
16   impact on releases by December 31st, 2011?
17         A.      Ultimately whether or not they could
18   be implemented would be a consideration, and
19   yes, I would say yes.
20         Q.      Okay.      But, again, it doesn't really
21   matter whether these were implemented by
22   December 31st.       What matters is whether their
23   implementation would have resulted in releases
24   by December 31st; correct?
25         A.      Correct.

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 251-12 Filed 09/13/19 Page 10 of 13


                                                                       Page 318
 1                            J. Phillips
 2          A.      -- for Cerezyme and Fabrazyme.
 3          Q.      Right.      But as we discussed before,
 4   when there is a low probability of achieving
 5   the proposed project within the relevant time
 6   period, it becomes something that you would
 7   potentially scrap from that project; correct?
 8          A.      If at the time at which the plan --
 9   the strategic analysis discussion occurred and
10   this project was brought forward and this type
11   of timeline was put forth, right, and fully
12   vetted to assure that it was as aggressive a
13   timeline as they possibly could achieve, all
14   right, then yes, this would -- I would give
15   this a lower probability of success.
16          Q.      So you are not claiming that Sanofi
17   could have done this, much less released
18   product using this change by December 31st,
19   2011, you are just saying that it failed to
20   consider it?
21          A.      Correct.       Consider it and consider
22   whether or not this is the most aggressive
23   strategy, the appropriate and most aggressive
24   strategy that they could have taken.
25          Q.      Okay.     In the next bullet down you

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 251-12 Filed 09/13/19 Page 11 of 13


                                                                       Page 332
 1                            J. Phillips
 2          Q.      So how can you claim that making
 3   this change back to Fitz mill would have met
 4   the Production Milestone or even increased the
 5   amount of releases by December 31st, 2011?
 6          A.      I want to go back to my previous
 7   point, okay, and that is that this would have
 8   been one of the aspects of what the Genzyme
 9   organization understood as potentially
10   impacting their process that they would have
11   taken under consideration if they were looking
12   at ways in which they could have addressed the
13   Production Milestone.
14          Q.      Okay.     And just to make sure we are
15   on the same page here, all of these things that
16   you list in all of these bullets in paragraph
17   83 are things that should have been considered,
18   not necessarily things that would have resulted
19   in releases in 2011, not necessarily things
20   that would have met the Production Milestone;
21   right?
22          A.      Not -- not necessarily, because as
23   we pointed out, okay, some of these may have
24   required regulatory filings that would have
25   extended past 2011.

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 251-12 Filed 09/13/19 Page 12 of 13


                                                                           Page 358
 1                            J. Phillips
 2          A.      And these are potential lots that
 3   could -- for which that could be done.
 4          Q.      And so you are just simply offering
 5   the opinion that it was something that was
 6   possible, not something that could have been
 7   achieved?
 8                  MR. GILMAN:          Objection.
 9          A.      I think the statement says
10   "formulated bulk material suitable for fill and
11   finish in 2011," and it was suitable for fill
12   and finish in 2011, would have accounted for an
13   additional 42,890 vial equivalents, and if that
14   had been able to go through fill and finish in
15   2011, that's the vial equivalents.                        So it was
16   suitable -- I -- I was very careful with the
17   wording, okay, it was suitable for fill and
18   finish.
19          Q.      I have no doubt that you were
20   careful with the wording.
21                  What I am asking is whether you have
22   reached a definitive conclusion that it would
23   have counted towards the milestone if Sanofi
24   used commercially reasonable efforts, or if it
25   was simply a possibility and you did not

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 251-12 Filed 09/13/19 Page 13 of 13


                                                                       Page 359
 1                            J. Phillips
 2   analyze it further?
 3          A.      It was one of the issues that Sanofi
 4   needed -- Sanofi Genzyme needed to take under
 5   consideration in exercising commercially
 6   reasonable efforts to meet the milestone in a
 7   timely fashion.
 8          Q.      And because you don't know the
 9   complexities of the pooling strategy, you have
10   no way of determining --
11          A.      I cannot --
12          Q.      -- whether it was even possible?
13          A.      I cannot determine it definitively.
14          Q.      Okay.     And the same would go for any
15   of the other assertions in these bullets about
16   vials filled/finished in March 2012; correct?
17                  MR. GILMAN:          Objection.
18          A.      Could you reask that -- could you
19   reask me that question.
20          Q.      The same is true for all of these
21   bullets, basically?
22                  MR. GILMAN:          Objection.
23          A.      So the suggestion that these could
24   have -- each one of these, each one of these
25   bullets could have been used to satisfy the CVR

                         TSG Reporting - Worldwide   877-702-9580
